Citation Nr: 0825877	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  07-03 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right inguinal hernia status post repair.

2.  Entitlement to an initial rating in excess of 10 percent 
for left elbow lateral epicondylitis.  

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbar spine degenerative disc disease, bulging discs and 
degenerative joint disease.  


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from February 2003 to July 
2004 and had 3 years of prior active service.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2006 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in San 
Juan, the Commonwealth of Puerto Rico, that granted service 
connection for the issues on appeal and assigned an initial 
10 percent rating for the right inguinal hernia, and initial 
noncompensable ratings for the left elbow epicondylitis and 
for the lumbar spine disorder.  The veteran appealed these 
initial ratings.  During the pendency of the appeal the RO 
granted a 10 percent rating for the lumbar spine disorder and 
a 10 percent rating for the left elbow disorder, both from 
initial entitlement.  The Board has recharacterized these 
issues to reflect these increased ratings which remain on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

FINDINGS OF FACT

1.  In July 2008, prior to the promulgation of a decision in 
the appeal of entitlement to an initial rating in excess of 
10 percent for right inguinal hernia status post repair, the 
veteran withdrew his appeal of this issue.

2.  In July 2008, prior to the promulgation of a decision in 
the appeal of entitlement to an initial rating in excess of 
10 percent for left elbow lateral epicondylitis, the veteran 
withdrew his appeal of this issue.

3.  In July 2008, prior to the promulgation of a decision in 
the appeal of entitlement to an initial rating in excess of 
10 percent for lumbar spine degenerative disc disease, 
bulging discs and degenerative joint disease, the veteran 
withdrew his appeal of this issue.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of Substantive Appeal of the 
issue of entitlement to an initial rating in excess of 10 
percent for right inguinal hernia status post repair filed by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for withdrawal of Substantive Appeal of the 
issue of entitlement to an initial rating in excess of 10 
percent for left elbow lateral epicondylitis filed by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).

3.  The criteria for withdrawal of Substantive Appeal of the 
issue of entitlement to an initial rating in excess of 10 
percent for lumbar spine degenerative disc disease, bulging 
discs and degenerative joint disease, filed by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In response to a February 2006 rating decision which in part 
granted service connection for the issues on appeal and 
assigned an initial 10 percent rating for the right inguinal 
hernia, and initial noncompensable ratings for the left elbow 
epicondylitis and for the lumbar spine disorder, the veteran 
filed a notice of disagreement (NOD) specifically addressing 
these issues.  A statement of the case was issued in December 
2006 and the veteran submitted a timely VA Form 9 Substantive 
Appeal later in January 2007.     
 
In a July 2008 letter the veteran wrote the following:  "I 
want to resign from my appeal with Board of Veterans Appeals.  
I don't feel mentally capable to continue this process.  
Please take the proper action.  Nothing follows."

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration for these issues.  Accordingly, the Board does 
not have jurisdiction to review the appeals of entitlement to 
increased initial ratings for right inguinal hernia, left 
elbow epicondylitis and for the lumbar spine disorder.


ORDER

The appeal of the claim for entitlement to an initial rating 
in excess of 10 percent for right inguinal hernia status post 
repair is dismissed.

The appeal of the claim for entitlement to an initial rating 
in excess of 10 percent for left elbow lateral epicondylitis 
is dismissed.

The appeal of the claim for entitlement to an initial rating 
in excess of 10 percent for lumbar spine degenerative disc 
disease, bulging discs and degenerative joint disease, is 
dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


